                 Case 1:19-cv-01588-GSA Document 15 Filed 07/14/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK, MOBN 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                       UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
                                                      FRESNO DIVISION
12
13                                                            ) Case No.: 1:19-cv-01588-GSA
     DARLA DIANE BOUGHTON,                                    )
14                                                            )
                       Plaintiff,                             )
15                                                            ) STIPULATION AND ORDER
              vs.                                             ) FOR EXTENSION OF TIME
16                                                            )
                                                              )
17   ANDREW SAUL,                                             )
     Commissioner of Social Security,                         )
18                                                            )
                                                              )
19                     Defendant.
20
21            IT IS HEREBY STIPULATED, by and between the parties, through their respective
22   counsel of record, that the time for Defendant to respond to Plaintiff’s Confidential Letter Brief
23   shall be extended by forty-five (45) days, from June 24, 2020, to Monday, August 10, 2020.
24   This is Defendant’s first request for an extension of time to respond to Plaintiff’s Confidential
25   Letter Brief. Defendant respectfully requests this additional time to research issues raised in
26   Plaintiff’s letter brief.
27            The parties further stipulate that the other deadlines in the Court’s Scheduling Order shall
28   be modified accordingly.


     Stip. & Prop. Order for Ext.; 1:19-cv-1588-GSA       1
                 Case 1:19-cv-01588-GSA Document 15 Filed 07/14/20 Page 2 of 2



 1
 2            Counsel apologizes to the Court for any inconvenience caused by this delay.
 3
                                                            Respectfully submitted,
 4
 5   Dated: June 24, 2020                                   /s/_Jonathan Pena*_______
                                                            (*as authorized via email on June 23, 2020)
 6                                                          JONATHAN PENA
                                                            Attorney for Plaintiff
 7
 8
     Dated: June 24, 2020                                   McGREGOR W. SCOTT
 9                                                          United States Attorney
10                                                          DEBORAH LEE STACHEL
                                                            Regional Chief Counsel, Region IX
11                                                          Social Security Administration
12                                                    By:   /s/ Carol S. Clark
13                                                          CAROL S. CLARK
                                                            Special Assistant U.S. Attorney
14
                                                            Attorneys for Defendant
15
16
17   IT IS SO ORDERED.
18
         Dated:       July 13, 2020                                 /s/ Gary S. Austin
19                                                              UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28


     Stip. & Prop. Order for Ext.; 1:19-cv-1588-GSA         2
